01/06/2020
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                              Assigned on Briefs June 5, 2019

                STATE OF TENNESSEE v. DEDDRICK CLAY

                 Appeal from the Criminal Court for Shelby County
                     No. 15-01597       Lee V. Coffee, Judge
                     ___________________________________

                          No. W2018-01716-CCA-R3-CD
                      ___________________________________


Defendant, Deddrick Clay, was indicted by the Shelby County Grand Jury for especially
aggravated robbery and for being a convicted felon in possession of a firearm. Following
a jury trial, Defendant was convicted of especially aggravated robbery and found not
guilty of the firearm possession charge. Following a sentencing hearing, Defendant was
sentenced to serve 22 years incarcerated. Defendant’s sole issue on appeal is whether the
evidence was sufficient to support his conviction. Having reviewed the entire record and
the briefs of the parties, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ALAN E. GLENN
and TIMOTHY L. EASTER, JJ., joined.

Jason M. Matthews, Memphis, Tennessee (on appeal) and Stephen C. Bush, District
Public Defender; and Jennifer Johnson Mitchell, Assistant Public Defender, Memphis,
Tennessee (at trial) for the appellant, Deddrick Clay.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Senior
Counsel; Amy P. Weirich, District Attorney General; and Kevin McAlpin and Leslie
Byrd, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

Evidence presented at trial

      On October 31, 2014, Joshua Hearn was working as an assistant manager at the
Family Dollar store on Park Avenue in Memphis. He testified that Defendant, who had
been waiting in the checkout line, approached the counter with a box of laundry detergent
and demanded that Mr. Hearn give him money from the store’s safe. Mr. Hearn testified
that he “thought it was a joke at first,” but he noticed that Defendant was sweating, and
he realized Defendant was serious. Mr. Hearn noticed that Defendant’s hand was in his
pocket, which made him believe that Defendant was armed. Instead of entering the code
to open the safe, Mr. Hearn entered the code to call police. He testified that Defendant
became impatient and “came around the corner [and] hit [him] with . . . something in his
hand.” Mr. Hearn was able to get out of the store. From outside the store, Mr. Hearn saw
Defendant “slam[ ] the cash register and [take] all of the money out.”

       Mr. Hearn did not know exactly what the object was that Defendant hit him with.
He testified that “[i]t looked like the bottom of a gun, like the handle part.” He testified
that Defendant hit him more than once. He testified that part of his face was “shattered”
and that he “had to wait a couple of months [to] let it heal on its own.” He testified that
the injury was “most definitely painful” and that he wore a patch over his eye for one
month. At the time of trial, almost four years after the incident, Mr. Hearn still could not
fully open the eye as much as it opened prior to the assault. Mr. Hearn testified that
Defendant “didn’t just str[i]ke [him] with [his] hand. He had something in his hand.”
Mr. Hearn estimated that Defendant took around $200 from two registers.

       Shanara Vester was also working at the store. Ms. Vester was unaware that
anything was happening until another employee, Nicole Taylor, squatted down beside
her. Ms. Vester saw Defendant hit Mr. Hearn “more than once.” Ms. Vester estimated
that there was $150 in her register. Ms. Taylor testified that she heard Defendant tell Mr.
Hearn that he was going to rob the store, and she called the police. Ms. Taylor also saw
Defendant hit Mr. Hearn. On cross-examination, Ms. Taylor acknowledged that she did
not see a weapon.

        Officer Rufus Potts, of the Memphis Police Department, responded to a robbery
call at the store. Officer Potts obtained security video of the incident. The video was
admitted as an exhibit and shown to the jury. Officer Sam Blue, of the Memphis Police
Department’s Crime Scene Investigation Unit, took photographs and collected evidence
from the crime scene. He lifted fingerprints from the box of laundry detergent. Nathan
Gathright, a latent print examiner with the Crime Scene Investigation Unit, determined
that the fingerprints belonged to Defendant.

       Defendant did not testify or present any other evidence.

Analysis

       Defendant challenges the sufficiency of the evidence, asserting specifically that
the State failed to show that Defendant accomplished the especially aggravated robbery
                                           -2-
with the use or display of a deadly weapon. When a defendant challenges the sufficiency
of the evidence, this court is obliged to review that claim according to certain well-settled
principles. The relevant question is whether any rational trier of fact could have found
the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury’s verdict
replaces the presumption of innocence with one of guilt; therefore, the burden is shifted
onto the defendant to show that the evidence introduced at trial was insufficient to
support such a verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution
is entitled to the “strongest legitimate view of the evidence and to all reasonable and
legitimate inferences that may be drawn therefrom.” State v. Goodwin, 143 S.W.3d 771,
775 (Tenn. 2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)).

        Questions concerning the “credibility of the witnesses, the weight to be given their
testimony, and the reconciliation of conflicts in the proof are matters entrusted to the jury
as the trier of fact.” State v. Wagner, 382 S.W.3d 289, 297 (quoting State v. Campbell,
245 S.W.3d 331, 335 (Tenn. 2008)). “A guilty verdict by the jury, approved by the trial
court, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the prosecution’s theory.” Reid, 91 S.W.3d at 277 (quoting State v. Bland, 958
S.W.2d 651, 659 (Tenn. 1997)). It is not the role of this court to reweigh or reevaluate
the evidence, nor to substitute our own inferences for those drawn from the evidence by
the trier of fact. Id. The standard of review is the same whether the conviction is based
upon direct evidence, circumstantial evidence, or a combination of the two. State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v. Hanson, 279 S.W.3d 265, 275
(Tenn. 2009).

       Our criminal code defines especially aggravated robbery as follows: “Especially
aggravated robbery is robbery as defined in [section] 39-13-401: (1) Accomplished with a
deadly weapon; and (2) Where the victim suffers serious bodily injury.” T.C.A. § 39-13-
403(a). Robbery as defined in Tennessee Code Annotated section 39-13-401 is “the
intentional or knowing theft of property from the person of another by violence or putting
the person in fear.” Id. § 39-13-401(a). Serious bodily injury means bodily injury
involving a substantial risk of death, protracted unconsciousness, extreme physical pain,
protracted or obvious disfigurement, or protracted loss or substantial impairment of a
function of a bodily member or organ. Id. § 39-11-106(a)(34).

       In Morgan v. State, the Tennessee Supreme Court classified weapons which may
be considered deadly into two categories: weapons which are deadly per se, such as
firearms, and weapons which are deadly “by reason of the manner in which they are
used.” Morgan v. State, 415 S.W.2d 879, 882 (Tenn. 1967) (concluding that a hard
object wrapped in a sock and used as a bludgeon or club was a deadly weapon). In State
v. McGouey, the court clarified that “[i]f an item is not a deadly weapon per se, it will
                                            -3-
only be considered a deadly weapon under subsection B if the defendant in a particular
case actually used or intended to use the item to cause death or serious bodily injury.”
State v. McGouey, 229 S.W.3d 668, 673 (Tenn. 2007) (concluding that an unloaded pellet
gun was not used by the defendant as a deadly weapon) (emphasis in original).
Tennessee courts have concluded that many objects which are not inherently dangerous
nevertheless satisfy the definition of a deadly weapon. See State v. Downey, 259 S.W.3d
723, 738 (Tenn. 2008) (flashlight used to hit victim on the head, resulting in a month-
long hospital stay was a deadly weapon); State v. Madden, 99 S.W.3d 127, 137 (Tenn.
Crim. App. 2002) (pointed-toe cowboy boots were a deadly weapon); State v. Eaves, 959
S.W.2d 601, 604 (Tenn. Crim. App. 1997) (plastic pen used in stabbing to inflict a
puncture wound was a deadly weapon); see also State v. Alvin Phillips, No. M2009-
02320-CCA-R3-CD, 2011 WL 2174909, at *3 (Tenn. Crim. App. May 31, 2011) (metal
folding chair used to hit victim in the face, coupled with death threats, constituted deadly
weapon), perm. app. denied (Tenn. Sept. 21, 2011); State v. Anthony D. Forster, No.
M2002-0008-CCA-R3-CD, 2011 WL 1431980, at *10 (Tenn. Crim. App. Apr. 12, 2011)
(heavy cordless phone which defendant used to hit victim in the face, leaving a scar, was
a deadly weapon), perm. app. denied (Tenn. Aug. 24, 2011); State v. Billy Ratcliffe, No.
01C01-9103-CC-00068, 1992 WL 57589, at *2 (Tenn. Crim. App. Mar. 26, 1992) (a “rat
tail” hairbrush with a sharp end was a deadly weapon), perm. app. denied (Tenn. Aug.
31, 1992).

       The evidence at trial showed that Defendant approached Jason Hearn and
demanded that he open the store’s safe and give him money. Mr. Hearn testified that
Defendant had his hand in his pocket, leading him to believe that Defendant was armed.
Defendant became impatient waiting for Mr. Hearn to open the safe, and he came around
the counter and struck Mr. Hearn in the face “more than once.” Mr. Hearn saw an object
in Defendant’s hand that looked to him like the handle of a gun. Mr. Hearn suffered
painful injuries to one side of his face, which he testified was “shattered,” and his injuries
took two months to heal. The evidence is sufficient to support Defendant’s conviction.
Defendant is not entitled to relief.

                                      CONCLUSION

       Based on the foregoing, we affirm the judgment of the trial court.

                                    ____________________________________________
                                    THOMAS T. WOODALL, JUDGE




                                            -4-